SENTENCIA
(REGLA 50)
La parte peticionaria de epígrafe, LSM General Contractor, S.E. nos solicita que revisemos la resolución dic-tada el 25 de marzo de 1997 por el Tribunal de Circuito de Apelaciones. En dicha resolución se acogió una apelación instada por la peticionaria como un recurso de certiorari y se denegó su expedición por haber sido presentado tardíamente. Entendemos que el tribunal a quo se equi-vocó en su dictamen, por lo que, al amparo de la Regla 50 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XX-A, revocamos.
I
El 21 de octubre de 1992 el Tribunal Superior de Puerto Rico, Sala de Humacao, dictó una sentencia sumaria me-diante la cual ordenó a la parte allí demandada, LSM General Construction, Inc., a pagar a la demandante y recu-rrida ante nos, Progressive Finance & Investment Corp., la suma de quince mil trescientos veinticinco dólares con cin-cuenta y cinco centavos ($15,325.55), más los intereses le-gales a partir de 31 de julio de 1991. Se archivó en autos *797una copia de la notificación de dicha sentencia el 4 de no-viembre de 1992; ésta advino final y firme.
El 5 de diciembre de 1994, en una Moción Informativa sobre Ejecución de Sentencia, LSM General Construction, Inc. informó que la parte demandante en ese pleito, ante nos recurrida, había embargado bienes pertenecientes a una tercera parte. Nótese que la tercera parte a quien le habían embargado bienes en ejecución de la sentencia, LSM General Contractor, S.E., es la peticionaria ante nos.
El 13 de enero de 1995, Progressive Finance & Investment Corp. presentó ante el foro de instancia una moción mediante la cual argumentó que un miembro de una socie-dad especial no constituye un ente jurídicamente indepen-diente de ésta. Adujo, por ello, que procedía el embargo de bienes pertenecientes a LSM General Contractor, S.E. El 24 de enero de 1995 el tribunal ordenó que se efectuara el pago correspondiente a Progressive Finance & Investment Corporation.
Es ante esta situación que tres (3) años después de dic-tada la sentencia contra LSM General Construction, Inc., el 30 de enero de 1995, la interventora peticionaria de epí-grafe presentó ante el Tribunal de Primera Instancia una moción para solicitar intervención.(1) LSM General Contractor S.E. expuso que tenía sólo un dos porciento (2%) de participación en el haber social de LSM General Construction, Inc. y que el embargo de sus bienes, efectuado al am-paro de la orden judicial de 24 de enero de 1995, había excedido su participación en el haber social de la deman-dada, por lo que, en cuanto al exceso, la ejecución de la sentencia era nula.
El tribunal celebró una vista evidenciaría y denegó la intervención mediante una resolución emitida el 26 de ju-nio de 1995 y notificada el 30 de junio de 1995. El 10 de julio de 1995, LSM General Contractor S.E. presentó una *798moción para solicitar determinaciones de hecho y conclu-siones de derecho al amparo de la Regla 43.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III.(2) El tribunal emitió una resolución el 28 de agosto de 1995 en la que formuló nueve (9) determinaciones de hecho;(3) la notificación de esta re-solución se archivó en autos el 29 de agosto de 1995.
Inconforme, el 28 de septiembre de 1995, LSM General Contractor S.E. presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones.(4) La apelación pre-tendía la revisión de la resolución emitida por el Tribunal de Primera Instancia que declaró sin lugar su petición de intervención. Se presentó ante el foro a quo el apéndice conjunto el 30 de octubre de 1995.
*799El 25 de marzo de 1997 el Tribunal de Circuito de Ape-laciones, mediante resolución, acogió el escrito de revisión presentado como certiorari y no como apelación, y denegó la expedición del recurso por entender que éste fue presen-tado fuera de término. El tribunal a quo concluyó, además, que la Regla 43.3 de Procedimiento Civil, supra, no apli-caba al caso y a tenor con la Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill,(5) éste debía ser denegado. Esa resolución fue notificada el 1ro de abril de 1997.
Por quedar insatisfecha con esa resolución es que recu-rre ante nos la peticionaria, LSM General Contractor S.E., con una petición de certiorari que formula el señalamiento de error siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al acoger el recurso radicado como de Certiorari y no como uno de Apela-ción y denegar el auto solicitado por haber sido radicado fuera de término.
Emitimos una resolución el 30 de mayo de 1996 para concederle a la parte recurrida un término de veinte (20) días para que mostrase causa por la cual no procedía expe-dir el auto solicitado con el fin de revocar la resolución recurrida. Nuestra resolución fue notificada el 2 de junio de 1997. La parte recurrida cumplió oportunamente con el cometido ordenado, mediante un escrito denominado “Opo-sición a Petición de Certiorari” presentado el 20 de junio de *8001997, por lo que estamos listos para resolver según lo intimado.
HH HH
Examinados los escritos presentados por las partes, ex-pedimos el auto solicitado y al amparo de la Regla 50 del Reglamento de este Tribunal, supra, revocamos la resolu-ción emitida por el Tribunal de Circuito de Apelaciones el 25 de mayo de 1997y devolvemos el caso a ese foro para que lo evalúe y resuelva en sus méritos como proceda.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Negrón García emitió una opinión concurrente. El Juez Asociado Señor Corrada Del Río emitió una opinión de conformidad, a la que se unieron el Juez Presidente Señor Andréu Gar-cía y el Juez Asociado Señor Fuster Berlingeri. El Juez Asociado Señor Rebollo López concurrió sin una opinión escrita.
La Juez Asociada Señora Naveira de Rodón hace cons-tar que disiente por entender que lo resuelto en Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996), no es de aplicación al caso de autos. Los hechos procesales en ambos casos son claramente distinguibles. Tratándose de la revisión de una resolución y no de una sentencia, y no estando presente las circunstancias que avalaron nuestra decisión en el caso de Bco. Santander P.R. v. Fajardo Farms Corp., supra, el recurso apropiado para revisarla ante el Tribunal de Circuito de Apelaciones era el de certiorari. De otra parte, la moción para solicitar determi-naciones de hecho adicionales, presentada al amparo de la Regla 43.3 de Procedimiento Civil, supra, no interrumpe el término para revisar resoluciones. Por lo tanto, el Tribunal de Circuito de Apelaciones actuó correctamente al acoger el recurso de apelación presentado como uno de certiorari y luego denegarlo por haber sido radicado fuera del término *801jurisdiccional estatutario. El Juez Asociado Señor Hernán-dez Denton disintió sin una opinión escrita.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
— O —

 La parte peticionaria no presentó una demanda de nulidad de embargo, prefiriendo atacarlo, solicitando la intervención en el pleito original.


 La Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
“Regla 43.3. Enmiendas o determinaciones iniciales o adicionales
“No será necesario solicitar que se consignen determinaciones de hechos a los efectos dq una apelación o revisión, pero a moción de parte, presentada a más tardar diez (10) días después de haberse archivado en autos copia de la notificación de la sentencia, el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, si es que éstas no se hubieren hecho por ser innecesarias, de acuerdo a[sic] la Regla 43.2, o podrá enmendar o hacer determina-ciones adicionales, y podrá enmendar la sentencia de conformidad. La moción se podrá acumular con una moción de reconsideración o de nuevo juicio de acuerdo con las Reglas 47 y 48 respectivamente. En todo caso, la suficiencia de la prueba para sostener las determinaciones podrá ser suscitada posteriormente aunque la parte que formule la cuestión no las haya objetado en el tribunal inferior, o no haya pre-sentado moción para enmendarlas, o no haya solicitado sentencia.”


 En la resolución emitida el 28 de agosto de 1995, el tribunal de instancia expuso nueve (9) determinaciones de hecho que disponen sobre el testimonio en la vista del Presidente de L.S.M. General Construction, Inc., Sr. Luis Santana Mendoza. Determinó el tribunal: (1) que el señor Santana Mendoza es también socio de L.S.M. General Contractor S.E.; (2) que él testificó en la vista celebrada como Presidente de la corporación; (3) que él desconoce cuándo se reunieron por última vez los accionistas de la corporación; (4) que él “hace negocios de construcción”; (5) que desconocía la participación de la corporación en la sociedad especial; (6) que al pre-guntársele sobre la escritura de sociedad especial, él contestó no saber leer inglés ni tener conocimiento sobre lo dispuesto en la escritura; (7) que no negoció el contrato con el municipio de Luquillo ni tiene conocimiento de sus términos; (8) que de su testimonio surgió que en el contrato financiero de pólizas de seguros se incluyeron varias pólizas financieras de bienes personales pertenecientes al testigo, a la corpo-ración e inclusive a otra corporación, y (9) que el testigo desconocía la participación de la corporación y de la sociedad especial en el contrato con el municipio de Luquillo y no conoce qué porción del dinero embargado correspondía a cada cual.


 Nótese que la apelación fue sometida ante el Tribunal de Circuito de Apela-ciones noventa (90) días después de la fecha de notificación de la resolución de ins-tancia que denegó la intervención, pero pasados sólo treinta (30) días desde la fecha de notificación de la resolución en que ese foro formuló determinaciones de hecho adicionales.


 Dispone la .Regla 53.1(d) de Procedimiento Civil, 32 L.P.R.A. Ap. III:
“REGLA 53. PROCEDIMIENTOS PARA INTERPONER UNA APELACIÓN, UN RECURSO DE REVISIÓN Y UN RECURSO DE CERTIFICACIÓN
“53.1. Cuándo y cómo se hará
“(d) El transcurso del término para apelar o para solicitar el recurso de revisión se interrumpirá por la oportuna presentación de una moción formulada de acuerdo con cualquiera de las reglas que a continuación se enumeran, y el referido término comenzará a contarse de nuevo desde que se archive en autos copia de la notificación de cualquiera de las siguientes órdenes en relación con dichas mociones: (1) decla-rando con lugar o denegando una moción bajo la Regla 43.3 para enmendar o hacer determinaciones iniciales o adicionales de hechos, fuere o no necesaria una modifica-ción de la sentencia si se declarare con lugar la moción; (2) resolviendo definitiva-mente una moción de reconsideración sujeto a lo dispuesto en la Regla 47; (3) dene-gando una moción de nuevo juicio bajo la Regla 48.” (Énfasis suplido.)